Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 2 September 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Sep. 2. 1793.

I wrote to you on the 26th. Ult. since which I have received yours of the 14th. Ult. Maria is well, and is with me on the Schuylkill. A
 
malignant fever has been generated in the filth of the docks of Philadelphia which has given great alarm. It is considerably infectious. At first 3 out of 4. died, at present not more than one out of three. Three days ago (my latest information) about 70. had died and about that number were ill of it. It is called commonly a yellow fever, but by the physicians Typhus gravior. Begins with a pain in the head, sickness at the stomach, then a slight rigor, fever, black vomitings and fæces, and death from the 2d. to the 8th. day. At first it was confined to Water street, but is now in many parts of the city. It is still spreading, tho become less mortal. Every body, who can, is flying from the city, and the country people, being afraid to come to the market, there is fear of a want of supplies. Tho there is some degree of danger, yet, as is usual, there is much more alarm than danger; and knowing it to be usual also to magnify these accounts in proportion to distance, I have given you the particulars, that you may know exactly what the case is.—My threshing machine is arrived at New York, and will be here this week. Mr. Pinkney writes me that the original from which my model is taken, gets out 150. bushels of wheat in 8. hours with 6. horses and 5. men. It will thresh any grain, from the Windsor bean to the smallest, and may be moved by horses or water. It happens that the workman who made it (a millwright) is come over in the same vessel, I have written to advise him to go to Virginia, and commence building these machines, offering him the use of my model to exhibit in Richmond if he chuses, in order to get himself into work.—Your letter of the 14th. does not mention the receipt of any of mine on the subject of sending on the horse. Still however presuming some of them will have got to hand, I have sent off a servant with Tarquin so that he will arrive at Georgetown the day after tomorrow. He has orders to wait there a week if necessary.—The character you give of Giovannini is a just one. He is sober, industrious and honest. He lived with me as gardener some time before I went to Europe. However I shall find it necessary to have a gardener constantly at his business, and think to teach a negro at once.—Our last accounts from France are of a very mixed complexion. The combined armies had made no progress. The insurgents of Brittany had obtained a signal victory, and had afterwards been more signally defeated, but not suppressed.—My love to my dear Martha and am Dear Sir Yours affectionately & constantly

Th: Jefferson

